BLACKROCK FUNDS II BlackRock Low Duration Bond Portfolio (the Low Duration Fund) BlackRock Core Bond Portfolio (the Core Bond Fund) (each, a Fund and together, the Funds) Supplement dated November 21, 2014 to the Statement of Additional Information dated January 28, 2014 Effective immediately, BlackRock Advisors, LLC (BlackRock) has agreed to reduce the management fees payable by the Funds to BlackRock, the Funds investment manager. Accordingly, the Funds Statement of Additional Information is amended as follows: The table immediately following the first paragraph in the section of the Statement of Additional Information entitled Management and Advisory Arrangements solely as it relates to the Funds is replaced with the following: Rate of Average Daily Net Assets Management Fee First $1 billion 0.350% $1 billion  $2 billion 0.340% $2 billion  $3 billion 0.330% Greater than $3 billion 0.320% The following disclosure is added immediately before the second paragraph in the section of the Statement of Additional Information entitled Management and Advisory Arrangements: Prior to November 21, 2014, the maximum annual management fees payable to BlackRock by each of the Low Duration Fund and the Core Bond Fund (as a percentage of average daily net assets) were calculated as follows: Rate of Average Daily Net Assets Management Fee First $1 billion 0.500% $1 billion  $2 billion 0.450% $2 billion  $3 billion 0.425% Greater than $3 billion 0.400% Shareholders should retain this Supplement for future reference. SAI-BD4-1114SUP
